PER CURIAM
Employer petitions for review of an order of the Workers’ Compensation Board finding claimant permanently and totally disabled. The Board not only found claimant’s aggravation claim compensable but also concluded that claimant was entitled to a new determination of the extent of his disability after the termination of his vocational rehabilitation program at Klamath Work Activity Center without proving an aggravation. ORS 656.268(5); Hanna v. SAIF, 65 Or App 649, 672 P2d 67 (1983). On de novo review we agree with the Board and with its determination that claimant is permanently and totally disabled as of May 12,1981.
Affirmed.